Citation Nr: 1137489	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for sciatic and sensory neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to June 16, 2009, and 20 percent disabling from June 16, 2009. 

2.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain, degenerative joint disease, residual of low back injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral knee disability, secondary to service-connected lumbosacral strain, degenerative joint disease, residual of low back injury.  

7.  Entitlement to an effective date prior to March 19, 2009, for the award of a 40 percent evaluation for service-connected lumbosacral strain, degenerative joint disease, residual of low back injury.  

8.  Entitlement to an initial evaluation in excess of 30 percent for recurrent major depressive disorder. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1979 to July 1982.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a January 2009 rating decision, the RO continued the 20 percent evaluation for lumbosacral strain, degenerative joint disease, residual of low back injury.  In a June 2009 rating decision, the RO, inter alia, granted service connection for recurrent major depressive disorder and assigned a 30 percent evaluation; granted service connection for sciatic and sensory neuropathy of the left lower extremity and assigned a 10 percent evaluation prior to June 16, 2009, and a 20 percent evaluation from June 16, 2009; and increased the evaluation for lumbosacral strain, degenerative joint disease, residual of low back injury to 40 percent disabling effective March 19, 2009.  Subsequently, in a December 2009 rating decision, the RO declined to reopen the claims of service connection for left ear hearing loss and tinnitus, and denied service connection for a bilateral knee disability.  The Veteran has perfected appeals for all of the issues noted herein. 

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

Also, the Veteran submitted additional evidence in support of his claim and indicated that he was waiving RO consideration of that evidence in March 2011.  The Board will, therefore, consider the additional evidence.  38 C.F.R. § 20.1304(c) (2010).

The issues of service connection for tinnitus and an initial evaluation in excess of 30 percent for recurrent major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of an initial increased evaluation for sciatic and sensory neuropathy of the left lower extremity be withdrawn.

2.  Prior to the promulgation of a decision in the appeal, the Veteran expressed satisfaction with the 40 percent disability evaluation for lumbosacral strain, degenerative joint disease, residual of low back injury.

3.  In a January 2005 rating decision, the RO denied service connection for left ear hearing loss disability and tinnitus; the Veteran did not appeal this determination within one year of being notified.

4.  Evidence received since the January 2005 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a left ear hearing loss disability.

5.  Evidence received since the January 2005 rating decision raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

6.  The competent medical evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral knee disability and his service-connected lumbosacral strain, degenerative joint disease, residual of low back injury. 

7.  The Veteran filed a claim for an increased evaluation for his service-connected lumbosacral strain, degenerative joint disease, residual of low back injury on November 14, 2008.

8.  Prior to November 14, 2008, the Veteran's spine disability was shown to have resulted in significant loss of flexion and incapacitating episodes.  

 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of an initial increased evaluation for sciatic and sensory neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to June 16, 2009, and 20 percent disabling from June 16, 2009, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal for the issue of issue of an evaluation in excess of 40 percent for lumbosacral strain, degenerative joint disease, residual of low back injury have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The January 2005 RO decision that denied service connection for left ear hearing loss disability and tinnitus is final.  38 U.S.C. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

4.  New and material evidence has not been received sufficient to reopen the claim of service connection for left ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

7.  The Veteran's bilateral knee disability is not proximately due to or the result of  service-connected lumbar spine disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

8.  The criteria for an effective date of November 14, 2008, but not earlier, for the award of a 40 percent evaluation for lumbosacral strain, degenerative joint disease, residual of low back injury have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).

At his March 2011 Board hearing, the Veteran explicitly indicated that he wished to withdraw the issue of an initial increased evaluation for sciatic and sensory neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to June 16, 2009, and 20 percent disabling from June 16, 2009.  He also stated that he was satisfied with the 40 percent evaluation for lumbosacral strain, degenerative joint disease, residual of low back injury and did not wish to pursue an appeal the denial of a rating in excess of 40 percent (but wished to continue the appeal of the earlier effective date for the grant of the 40 percent evaluation, which is currently before the Board).   

Because the Veteran has clearly indicated his wish to withdrawal the appeals as to initial increased evaluation for sciatic and sensory neuropathy of the left lower extremity and an increased evaluation for lumbosacral strain, degenerative joint disease, residual of low back injury in excess of 40 percent, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed without prejudice.

Duties to Notify and Assist

In correspondence dated in September 2009, prior to the December 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the September 2009 notice letter included the criteria for reopening the previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for left hearing loss disability and tinnitus that were found insufficient in the previous denial.

With regard to the Veteran's claim of entitlement to an effective date earlier than March 19, 2009, for the award of a 40 percent evaluation for service-connected lumbosacral strain, degenerative joint disease, residual of low back injury, because the claim arises from his disagreement with the effective date following the grant of an increased evaluation, VA has no duty to notify him of this downstream effective date issue.  See VAOPGCPREC 8- 2003, 69 Fed. Reg. 25180 (2004).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  Other than the November 2008 spine examination (which is discussed in detail below), the reports of the other  examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

Additionally, as to the new and material evidence claims, the Veterans Claims Assistance Act of 2000 (VCAA) appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the Veteran has not submitted new and material evidence to reopen the claim for left ear hearing loss, and thus an examination is not warranted.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As noted above, he presented testimony in a hearing before the undersigned in March 2011.  Thus, the duties to notify and assist have been met.   

Claims to Reopen 

In a January 2005 rating decision, the RO denied service connection for left ear hearing loss disability and tinnitus.  The Veteran was informed of that decision and he did not file a timely appeal.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. The January 2005 rating decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claims of entitlement to service connection for left ear hearing loss disability and tinnitus may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  3 8 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence before VA at the time of the prior final decision consisted of service treatment treatments which were negative for complaints or findings of left ear hearing loss disability and tinnitus, and VA treatment records which were also negative for any indications of hearing loss or tinnitus.  The record also contained an October 2004 VA examination report and accompanying addendum report.  The VA examination reports noted the Veteran's in-service history of acoustic trauma.  
The examiner essentially opined that left ear hearing loss disability was not related to service as there was no indication of progression of hearing loss in that ear during service (unlike right ear hearing loss).  As to tinnitus, the examiner noted that the Veteran reported the onset of tinnitus to be five years before, and she accordingly found that it was not likely that the Veteran's tinnitus was a direct result of service.  She further concluded that tinnitus was not secondary to any service-connected hearing loss disability or service.  Prior to the October 2004 VA examination, the Veteran filled out an audiological questionnaire in which he specifically indicated that symptoms of tinnitus began five years before.  He signed the questionnaire. 

In denying the Veteran's service connection claims in January 2005, the RO found that left hearing loss disability and tinnitus neither occurred in nor was caused by service.   The Board observes that service connection for right ear hearing loss disability was awarded at that time as the evidence showed that it was at least as likely as not that his right ear hearing loss was related to in-service noise exposure as the record reflected a progression of hearing loss in the right ear during service.

To reopen the claim, the new evidence must show that the Veteran has left ear hearing loss disability and/or tinnitus related to service.

Evidence received since the last final decision for the claim of service connection includes VA treatment records, which are complete void of any notations related to left ear hearing loss and/or tinnitus.  These records do not constitute evidence that raises a reasonable possibility of substantiating the claim for service connection. 

Significantly, none of these records demonstrate a relationship between any current left ear hearing loss disability and service.  The Board finds that the Veteran has not submitted new and material evidence to warrant reopening of the previously denied claim for left ear loss.  There are no additionally received records showing that left ear hearing loss is related to service.  Thus, the claim for service connection for left ear hearing loss disability is not reopened, and the benefit remains denied.

However, in support of his claim to reopen service connection for tinnitus, the record includes the Veteran's written statements and oral testimony at the March 2011 hearing.  At his hearing, the Veteran testified that he was asked at the January 2005 VA examination whether he had hearing loss and tinnitus for five years and was not given an opportunity to respond.  He stated that in fact that he has had tinnitus ever since service.  

Given the nature of tinnitus and its observable symptoms, the Board finds that the Veteran is competent to report that he had tinnitus in service and has experienced it ever since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the Veteran's statements is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

After reviewing the record, the Board finds that the additional evidence received since the final rating decision with regard the claim for tinnitus is new and material within the meaning of 38 C.F.R. § 3.156(a).  The Veteran's assertions that he first experienced tinnitus in service and has had it ever since were not of record at the time of the January 2005 rating decision.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for tinnitus.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board finds that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

Bilateral Knee Disabilities

The Veteran contends that he has a bilateral knee disability, secondary to service-connected low back disability.  At the outset, the Board notes that the Veteran does not contend nor does the evidence demonstrate that his bilateral knee disability is related to service.  He specifically indicated at the March 2011 hearing that his knee disability was due to his service-connected spine disability.  Therefore, the Board will only address the Veteran's bilateral knee disability on a secondary basis. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to Wallin elements (1) and (2), the Board notes that an October 2009 VA examination report noted a diagnosis of degenerative joint disease of the bilateral knees and the Veteran is service-connected for lumbosacral strain, degenerative joint disease, residual of low back injury.  Therefore, the remaining question is whether element (3) competent evidence of a nexus between the service-connected disease or injury and the current disability, is met.  

The October 2009 VA examiner noted the Veteran's report that his knees did not bother him if he did not have to kneel down to pick items up from the floor.  The only time his knees were problematic at work and home was when he had to kneel down to pick up items from the floor.  The Veteran also indicated that he used a device to pick things up so he did not need to bend or kneel.  The examiner noted that there was no evidence in the literature that degenerative arthritis of the knees as the primary cause from aging, old surgery/trauma, or as the secondary cause from obesity is in any way related to lumbosacral strain or degenerative joint disease of the lumbar spine.  The examiner further explained that if the Veteran did not have his spine disabilities, he would still have knee pain on kneeling.  He further stated that it was doubtful that any knee symptoms which occurred on bending are related to the lumbar spine disabilities; there was no know medical condition supporting a theory that bilateral knee disability was made worse by the Veteran's lumbar spine disability.  He concluded that the Veteran's development of osteoarthritis in the knee is less likely as not caused by, aggravated by, or the result of the service-connected lumbar spine disability.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and the Veteran's report of his medical history.  Additionally, the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no competent evidence contrary to this opinion of record.

The Veteran has submitted no competent medical nexus evidence contrary to the October 2009 opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Wallin element (3), medical nexus, has not been satisfied, and the claims fail on this basis as well.

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the Veteran's contention that a medical relationship exists between his current knee disability and his service-connected spine disability, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the relationship of the Veteran's current bilateral knee disability and spine disability is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the relationship between his knee and spine disabilities.  See 38 C.F.R. 
§ 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his knee disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the October 2009 VA examiner's opinion as it was rendered after a physical evaluation of the Veteran and extensive review of the Veteran's medical history by a licensed physician.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's disabilities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Earlier Effective Date

The Veteran essentially contends that an effective date prior to March 19, 2009, for the award of a 40 percent evaluation for service-connected lumbosacral strain, degenerative joint disease, residual of low back injury is warranted.  

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1) (2010); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2010).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides as follows: "(a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it [the formal claim] will be considered filed as of the date of receipt of the informal claim."

Thus, in fixing an effective date for an award of increased compensation, VA must make two determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2010).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2010).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2010).

In a January 2005 rating decision, the RO increased the disability evaluation for the service-connected lumbar spine disability to 20 percent disabling, effective September 17, 2004.  The Veteran did not appeal that decision and it therefore became final.

The Veteran first communication from the Veteran following the January 2005 rating decision that can be construed as a claim, either formal or informal, is a statement received from his representative on November 14, 2008 asking for an increase in the disability evaluation assigned for the Veteran's low back disability.  

In the June 2009 rating decision, the RO increased the disability evaluation for the lumbar spine disability from 20 percent to 40 percent disabling, effective March 19, 2009.  In effect, the RO established staged ratings for this disability.  

The Veteran has asserted that he is entitled to an earlier effective date for such award. 

In setting a date of March 19, 2009, for the 40 percent evaluation for the lumbar spine disability, the RO pinpointed a VA treatment record dated that day which it determined showed that the criteria for a 40 percent evaluation for the lumbar spine disability had been met.  

The Veteran filed a claim for increased evaluation for his spine disability on November 14, 2008.  A review of the record reveals there are no formal or informal claims prior to the November 2008.  However, an effective date could be based on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2) (2010).

As the date of the Veteran's claim is November 14, 2008, he could be granted an effective date as early as November 14, 2007, if it were factually ascertainable that an increase in disability had occurred within that year.  See 38 C.F.R. § 3.400(o)(2) (2010); Harper, 10 Vet. App. at 126.

The Veteran's lumbar spine disability is evaluated under Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The relevant evidence includes VA treatment records.  A May 2006 record noted that the Veteran complained of constant lower back pain and that he could hardly walk and could not get around due to the pain.  A July 2006 record noted that the Veteran's lumbar spine range of motion was limited to half of normal in flexion, very limited in extension, very limited in side bending to the right and limited to half of normal in side bending to the right and rotation bilaterally.  An August 2008 VA treatment record noting that the Veteran's back pain was gradually getting worse and epidurals had not helped.  A December 2008 record noted that the Veteran had severe back pain, which was different from his back pain in the past, and that he could barely walk.  
 
In November 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported decreased motion, stiffness, spasms, and daily moderate pain; he denied weakness.  The examiner noted that this examination was not for intervertebral disc syndrome.  It was also noted that the Veteran did not use any assistive devices and that he was able to walk one to three miles. Range of motion of the thoracolumbar spine was noted as follows:  flexion from 0 to 90 degrees with pain beginning at 80 degrees and ending at 90 degrees, extension from 0 to 30 degrees with paining beginning and ending at 30 degrees, bilateral lateral flexion was from 0 to 30 degrees with pain beginning and ending at 30 degrees, and bilateral rotation was from 0 to 30 degrees with pain beginning and ending at 30 degrees.  The examiner noted that there was no additional loss of motion on repetitive use of the joint.  

The March 19, 2009, VA treatment record, which the RO used in assigning a higher evaluation noted that the Veteran avoided activities requiring bending/stooping/lifting on a chronic basis.  He was also periodically completely incapacitated by his pain.  Forward flexion of the lumbar spine was measured at just less than 50 degrees.  

The Veteran testified at his March 2011 hearing that the November 2008 VA examination was inadequate.  He stated that the examination was rendered by a physician's assistant who pushed the Veteran down when doing range of motion testing and he experienced pain as a result.  The Veteran indicated his subsequent VA examination in 2009 differed from the November 2008 examination in that the latter examiner did not touch the Veteran during the range of motion testing, used a goniometer, had the Veteran perform repetitions, did not push the Veteran pass the point of pain, and told the Veteran to stop when he started to experience pain.  The Veteran also stated that the November 2008 VA examiner did not ask him about incapacitating episodes.  He further indicated that his current symptoms started in 2005.  

Upon review of the medical evidence of record and giving the Veteran the benefit of the doubt, the Board finds that the November 2008 is less than fully adequate.  Specifically, while the November 2008 examination report does not reflect that the Veteran met the criteria for a 40 percent evaluation, the Veteran's testimony as to the inadequacies of his examination is credible.  In this regard, the Board, as a finder of fact, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran has maintained that the severity of his back disability has remained "much the same" during the course of the appeal.  (See Transcript at p. 11).  

Furthermore, the Board notes that the VA examiner did not discuss incapacitating episodes as required.  In light of the foregoing, the Board concludes that the Veteran's back disability more closely approximates the criteria for a 40 percent disability evaluation when taking into account his subjective complaints of pain, weakness, etc. as per DeLuca, during the entire course of the appeal.  As noted previously, the Veteran has not contended that a rating in excess of 40 percent is warranted for this disability.  

Accordingly, an effective date of November 14, 2008, the date the claim was received, is warranted for the grant of a 40 percent disability evaluation.  See 38 C.F.R. § 3.400(o)(2) (2010).  An effective date prior to November 14, 2008 is not warranted as the evidence does not establish that the criteria necessary for a 40 percent was warranted.  The evidence prior to November 14, 2008 does not show favorable ankylosis of the entire thoracolumbar spine.  On the contrary, while gradually increasing back pain was noted in August 2008, it was not until December 2008 that the Veteran was noted to have had severe back pain that was different than in the past such that he could barely walk.  Similarly, in July 2006, the Veteran displayed significant limitation of motion; however, the evidence does not show ankylosis.  Similarly, the record prior to November 14, 2008, does not show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Accordingly, the Board concludes that it is not factually ascertainable that the criteria for a 40 percent disability evaluation were met prior to the date of claim.    

	
ORDER

The appeal as to an initial increased evaluation for sciatic and sensory neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to June 16, 2009, and 20 percent disabling from June 16, 2009, is dismissed.

The appeal as to an evaluation in excess of 40 percent for lumbosacral strain, degenerative joint disease, residual of low back injury is dismissed.

New and material evidence not having been received, the application to reopen a claim for service connection for left ear hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to this extent only, the appeal is granted.  

Service connection for a bilateral knee disability, secondary to service-connected lumbosacral strain, degenerative joint disease, residual of low back injury is denied.  

Entitlement to an effective date of November 14, 2008, but not earlier, for the award of a 40 percent evaluation for service-connected lumbosacral strain, degenerative joint disease, residual of low back injury is allowed subject to controlling regulations applicable to the payment of monetary benefits. .   


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran essentially contends that he has tinnitus related to service.  He initially indicated in an October 2004 audiological questionnaire that the onset of tinnitus was five years before.  On the VA audiological examination report dated later that same month, the examiner noted that the Veteran reported the onset of tinnitus was five years before.  Based on this information, the examiner opined that it was not likely that the Veteran's tinnitus was direct result of his service.  Most recently, the Veteran testified that the onset of his tinnitus was in service, and he has continued to have tinnitus since that time.  He also stated that he was exposed to acoustic trauma without hearing protecting during service, and had no post-service noise exposure.  Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he developed tinnitus in service and has suffered from it since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran is also competent to attest to factual matters of which he has first-hand knowledge, e.g., that he was in exposed to acoustic trauma during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran experienced in-service noise exposure, the Board notes that the available service treatment records are negative for findings or complaints of tinnitus.  On remand, he should be afforded another examination to determine the etiology of his current tinnitus taking into account his assertions as the onset of his symptoms. 

The Veteran also seeks entitlement to an increased rating for his service-connected recurrent major depressive disorder; currently evaluated as 30 percent disabling.  The Veteran was last afforded a VA examination for his service-connected psychiatric disorder in June 2009.  Based on review of the evidence, it appears that the Veteran's symptoms may have worsened since he was last evaluated.  For example, during his March 2011 hearing, the Veteran indicated that he had difficulty establishing and maintaining effective work and social relationships.  He stated that he could not deal with his family so he went to bed at 7:00 pm.  He indicated that he was irritable around patients and co-workers, and got angry at his mother for whom he provided cared.  As to weekend activities, the Veteran testified that he only left the house to go to the grocery store and mainly watched television.  These symptoms and activities were not noted in the June 2009 VA examination report.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, the Veteran indicated that he receives treatment only from the VA Medical Center.  VA treatment records dated up to November 2009 are associated with the claims folder.   On remand, all outstanding VA treatment records, specifically those dated from November 2009, should be obtained.  38 C.F.R. 
§ 3.159 (c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify any additional treatment (both VA and non-VA) for his major depressive disorder and/or tinnitus since November 2009. Thereafter, the RO or AMC should take appropriate steps to secure copies of any such treatment records identified by the Veteran which are not presently associated with the claims folder.

All efforts to obtain these records must be documented in the claims folder.  If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his current tinnitus. The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. All indicated studies should be performed and all findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is related to service, and particularly, to his report of in-service acoustic trauma.  

In rendering this opinion, the examiner should address the Veteran's report regarding the onset of his tinnitus during service and having such symptoms ever since that time.  

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

3. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected recurrent major depressive disorder.  The examiner should describe the frequency and severity of all current symptoms associated with the Veteran's major depressive disorder.  The examiner should also comment on the impact, if any, of the major depressive disorder on his social and industrial functioning and whether this disability renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


